DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  “spring-receiver aperture opening” should be “spring-receiver aperture.” Appropriate correction is required.
Claims 6, 15, 19 and 21 are objected to because of the following informalities:  “positon” should be “position.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 6 recites the limitation "the tongue plate." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-21 are rejected under 35 U.S.C. 102(a)(1)/103(a) as being anticipated/unpatentable by Perrotta (US 7,818,851); or Perrotta in view of D’Addario et al. (US 8,920,092).
Regarding claim 1, Perrotta discloses a carry handle anchor system comprising a first anchor post (18) adapted to be coupled to an object to be carried, the first anchor post including a head-support shaft having a proximal end, an opposite distal end, and a medial segment therebetween and an oblong (in lateral direction) head coupled to the opposite distal end of the head-support shaft, and a carry handle (16) including a carry strip (at 16) and a first anchor (20) coupled to a first end of the carry strip, the first anchor including a foundation (10) formed to include an oblong anchor post-receiving aperture (26) that has an oblong shape and is sized to allow passage of the oblong head of the first anchor post therethrough during mating of the first anchor to the first anchor post and separation of the first anchor from the first anchor post and aperture shape changer means (at 30) mounted on the foundation for sliding movement between a retracted position exposing the oblong anchor post-receiving aperture to allow relative movement of the oblong head of the first anchor post in a first direction through the oblong anchor post-receiving aperture to position the medial segment of the head-support shaft in the oblong anchor post-receiving aperture during mating of the first anchor to the first anchor post and separation of the first anchor from the first anchor post and an extended position decreasing the size of the oblong anchor post-receiving aperture temporarily to a relatively smaller effective shape and size to block relative movement of the oblong head of the first anchor post in an opposite second direction through the oblong anchor-post receiving aperture formed in the foundation of the first anchor while the medial segment of the head-support shaft remains in the oblong anchor post-receiving aperture to retain the first anchor in mating engagement to the first anchor post and block separation of the first anchor from the first anchor post. See Figs. 1-8.
In the case that Perrotta does not disclose an oblong head, D’Addario, which is drawn to an anchor system, discloses an oblong head (24). See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the head of Perrotta be oblong, as disclosed by D’Addario, in order to facilitate insertion of the head into the anchor. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an oblong head, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 2, the first anchor further includes spring means (58) for yieldably urging the aperture shape changer means normally to the extended position. See Fig. 5. 
Regarding claim 3, the spring means is a compression spring arranged to act between the foundation and the aperture shape changer means. See Figs. 1-8. 
Regarding claim 4, the aperture shape changer means includes a slidable top cover (32) arranged to lie above the foundation and configured to include a finger grip (top of 32) extending upwardly away from the foundation and a slidable bottom cover (30) arranged to lie below the foundation and coupled to the slidable top cover to move therewith relative to the foundation and the spring means is a compression spring that includes a rearward end that acts against the foundation and a forward end that acts against the slidable bottom cover normally to yieldably urge the aperture shape changer means to the extended position. See Figs. 4-5. 
Regarding claim 5, the foundation of the first anchor includes a tongue plate (48) that is formed to include the oblong anchor post-receiving aperture (50) and a spring-receiver aperture opening (Fig. 5) into the oblong anchor post-receiving aperture (54), the slidable bottom cover (30) includes a floor arranged to lie under the tongue plate and an upstanding spring-engagement pad (Fig. 6, at 32) coupled to the floor and arranged to extend upwardly toward the slidable top cover, and the compression spring is arranged to extend into the spring-receiver aperture formed in the tongue plate (Fig. 6) and includes a rearward end in engagement with an edge of the tongue plate bordering the spring-receiver aperture and a forward end in engagement with the upstanding spring-engagement pad of the slidable bottom cover.
Regarding claim 8, the foundation of the first anchor includes a strip holder (Fig. 4, at 14) coupled to a first end of the carry strip and a tongue plate (10) formed to include the oblong anchor post-receiving aperture and coupled to the strip holder to support back-and-forth sliding movement of the aperture shape changer means to vary the effective size and shape of the oblong anchor post-receiving aperture formed in the tongue plate. See Fig. 4. 
Regarding claim 9, the tongue plate includes a rearward end coupled to the strip holder and a forward end arranged to lie in spaced-apart relation to the rearward end to locate the oblong anchor post-receiving aperture therebetween and wherein the first anchor further includes a cover motion blocker (end of 54) coupled to the forward end of the tongue plate and formed to include a rearwardly facing concave wall arranged to extend around a forward end of the oblong anchor post-receiving aperture and a spring (58) arranged to act against the foundation and the aperture shape changer means normally to yieldably urge the aperture shape changer means along the tongue plate in a forward direction to engage the cover motion blocker to establish the extended position and to cause a forwardly facing concave end edge of the aperture shape changer means to cooperate with the rearwardly facing concave wall of the cover motion blocker to form a round passageway therebetween sized to establish the relatively smaller effective shape of the oblong anchor post-receiving aperture and to receive the medial segment of the head-support shaft therein. See Figs. 1-5. 
Regarding claim 10, the carry strip is flexible and the carry handle further includes a semi-rigid support (Fig. 5, bottom of 48) arranged to lie in side-by-side mating engagement with an underside of the carry strip, the foundation further includes a rearwardly extending tab (at 58) that is coupled to the strip holder to locate the strip holder between the rearwardly extending tab and the tongue plate (in a longitudinal direction), and the semi-rigid support is coupled to the rearwardly extending tab to support and rigidify the carry strip positioned to lie on a topside of the semi-rigid support along a path extending away from the rearwardly extending plate. See Figs. 1-5. 
Regarding claim 11, the foundation of the first anchor includes a tongue plate (30) formed to include the oblong anchor post-receiving aperture and arranged to support the aperture shape changer means for back-and-forth sliding movement relative to the oblong anchor post-receiving aperture between the retracted and extended positions to change the effective size and shape of the oblong anchor post-receiving aperture. See Figs. 1-5. 
Regarding claim 12, the foundation further includes a strip holder (Fig. 1, base of 20’ or at 56) appended to a rearward end of the tongue plate and coupled to an anchor mount (connection between 14 and 16) provided at a distal end of the carry strip to tether the carry strip to the first anchor. See Figs. 4-5. 
Regarding claim 13, wherein the tongue plate is also formed to include a spring-receiver aperture (42) that opens into the oblong anchor post-receiving aperture and wherein the first anchor further includes a compression spring (58) that includes a rearward end that is located in the spring-receiver aperture and an opposite forward end that is arranged to lie in the oblong anchor post-receiving aperture when the anchor shape changer means occupies the extended position and to lie in the spring-receiver aperture when the anchor shape changer means occupies the retracted position. See Figs. 1-5. 
Regarding claim 14, the foundation includes an inner perimeter edge (50, 54 or 42) that defines the boundary of the oblong anchor post-receiving aperture and includes, in series, an inner concave surface, a first side surface, an outer concave surface, and a second side surface, the aperture shape changer means includes a slidable top cover (32) that includes a forward end that is formed to include a concave end edge that is aligned to lie in registry with the inner concave surface of the inner perimeter edge of the foundation when the aperture shape changer means occupies the retracted position and that is arranged to lie in spaced-apart opposing relation to the outer concave surface of the inner perimeter edge cooperatively to decrease the effective shape and size of the oblong anchor post-receiving aperture to establish a temporary round shape of the oblong anchor post-receiving aperture sufficient in size to receive a portion of the medial segment of the head-support shaft of the first anchor therein and to block movement of the oblong head of the first anchor post in the opposite second direction through the oblong anchor post-receiving aperture formed in the foundation of the first anchor when the aperture shape changer means occupies the extended position. See Figs. 1-5. 
Regarding claim 15, the slidable top cover includes a slide plate (base of 32) formed to include the concave end edge at the forward end thereof and a finger grip (top of 32) at an opposite rearward end thereof and the finger grip is configured to provide means for engaging a finger of a user moving along the slide plate in a rearward direction from the forward end of the slide plate toward the rearward end to move the aperture shape changer means from the extended position to the retracted position to expose the oblong anchor post-receiving aperture formed in the foundation so that the oblong head of the first anchor post of the object to be carried can be passed by the user in the first direction through the oblong anchor post-receiving aperture to locate the medial segment of the head-support shaft of the first anchor post in the oblong anchor post-receiving aperture during mating of the first anchor of the carry handle to the first anchor post of the object to be carried. See Figs. 1-5. 
Regarding claim 16, the aperture shape changer means further includes a slidable bottom cover (30) arranged to lie in spaced-apart relation to the slidable top cover to locate a portion of the foundation therebetween and coupled to the slidable top cover to move therewith relative to the foundation during movement of the aperture shape changer means between the retracted and extended positions and wherein the first anchor further includes springs means (58) for yieldably urge the slidable bottom cover in a forward direction to cause simultaneous movement of the slidable top cover and slidable bottom cover in the forward direction so as to cause the aperture shape changer means normally to assume the extended position to decrease the effective shape and size of the oblong anchor post-receiving aperture. See Figs. 1-5. 
Regarding claim 17, the first anchor further includes a spring (58) arranged to act between the foundation and the aperture shape changer means normally to move the aperture shape changer means in the forward direction toward the outer concave surface of the perimeter edge that defines the boundary of the oblong anchor post-receiving aperture formed in the foundation to locate the aperture shape changer means normally in the extended position. See Figs. 1-6. 
Regarding claim 18, the aperture shape changer means of the first anchor includes a slidable top cover (32) arranged to lie above the foundation and configured to include a finger grip (to of 32) extending upwardly away from the foundation and a motion-blocking latch (back of 32) arranged to lie alongside the finger grip, the first anchor further includes a top-cover slide guide (56) including a leg (at 54) arranged to overlie the foundation and the motion-blocking latch during movement of the aperture shape changer means between the retracted and extended positions, and the leg is formed to include a downwardly opening latch receiver (sides of 54) oriented to open toward the foundation to receive the motion-blocking latch therein upon arrival of the aperture shape changer means in the extended position to block further movement of the slidable top cover relative to the foundation. See Figs. 1-6. 
Regarding claim 19, the leg is also formed to include a downwardly opening latch slide channel (sides of 54) oriented to open toward the foundation and to communicate with the latch receiver and arranged to extend away from the latch receiver in a rearward direction away from the oblong anchor post-receiving aperture formed in the foundation to receive the motion-blocking latch therein during movement of the aperture shape changer means from the extended position to the retracted position after downward movement of the motion-blocking latch toward the foundation to exit the latch receiver and enter the latch slide channel. See Figs. 5-6. 
Regarding claim 20, the leg is also formed to include stop means (edges of 54) located in rearwardly spaced-apart relation to the latch receiver to engage and block rearward movement of the motion-blocking latch away from the oblong anchor post-receiving aperture formed in the foundation during movement of the aperture shape changer means from the extended position toward the retracted position to establish the retracted position of the aperture shape changer means. See Figs. 1-6. 
Regarding claim 21, the first anchor further includes a cover motion blocker (front of 48) coupled to a forward end of the foundation to lie in spaced-apart relation to the leg of the top-cover slide guide to engage a forward-facing end of the slidable top cover during movement of the aperture shape changer means from the retracted position toward the extended position to establish the extended position of the aperture shape changer means. See Figs. 5-6. 

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734